SYonathi ai? Sz/ver Grossroad Sower

Allo ney at Law 60-02 Hew Gardens Koad, Suite #316, Hew Gardens, MY. 11415
— (215) 520-1010
of Counsel | Fax No. (718) 575-9842
Stephen TF Fern juanplata@ aol.com
Sennifer Beinert

Faul C. HAerson
January 28, 2020

Magistrate Judge Steven M. Gold
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Gursewak Singh vy Lintech Electric Inc., et al
United States District Court EDNY 18 CV5780

Dear Magistrate Gold:

The plaintiff is submitting this letter to oppose the
motion for sanctions.

It is strange that defendants counsel has sudderily decided
to make application for sanctions concerning the failure of the
plaintiff to appear at the November 5 settlement conference.

As Your Honor will recall, counsel were present and
discussed various outstanding discovery issues. Defendant had
“found” more of its records and asked for a further deposition of the
plaintiff which was granted. The Court also set dates for the parties
to prepare a pre trial order. On September 3, 2019 this office sent to
counsel a damage computation. Counsel at the November conference
also discussed settlement to the extent that counsel for the defendant
advised that plaintiff’s computations were unacceptable but made no
offer of settlement at all.

Plaintiff should have been present as directed with an
interpreter and his absence was due to a failure on the part of my
office to make those arrangements.

But, had he been present, counsel would have engaged in
the same discussions with the same results.
Case 1:18-cv-05780-FB-SMG Document 46 Filed 01/28/20. Page 2 of 2 PagelD #: 272

As defendants failed to engage in any discussion of
settlement other than to reject plaintiff’s computations, whether
plaintiff was present hardly mattered.

The undersigned explained to the Court the mistake made
and counsel did not raise any issue at that time which makes one
wonder why suddenly this application has been made.

The application should be rejected.

espec lly s ved,

JONA SILVE fy

JS/eb
